Citation Nr: 1549089	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  14-18 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from March 1968 to February 1970.  The Veteran's awards for his period of active service include a Combat Action Ribbon.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The Board acknowledges that there is no actual substantive appeal of record.  However, in an appeals checklist worksheet, it is clearly marked that a substantive appeal was received.  Additionally, the appeal was assigned a docket number indicating that a substantive appeal was received in May 2014.  Further, in an October 2015 internal office email, it was indicated that the absence of the substantive appeal in the electronic claims file may have been the result of a scanning vendor problem.  The Board presumes that a timely substantive appeal was received and that there is no bar to proceeding with a decision in the appeal.

With regard to the claim of entitlement to TDIU, the Board notes that in a September 2015 letter, the Veteran indicated that he had quit working as a result of symptoms of his PTSD.  Therefore, the Board has broadened its consideration accordingly.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015). 

The issues of entitlement to an increased initial rating for PTSD and of entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A bilateral hearing loss disability is etiologically related to acoustic trauma sustained in active service.  

2.  Tinnitus is at least as likely as not related to the Veteran's bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  Tinnitus is proximately due to or the result of service-connected bilateral hearing loss disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (west 2014); 38 C.F.R. § 3.303 (2015).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Further, service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

With an approximate balance of positive and negative evidence on an issue material to a determination, VA resolves reasonable doubt in the claimant's favor. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for a Bilateral Hearing Loss Disability 

The Veteran asserts that he has a bilateral hearing loss disability as a result of acoustic trauma sustained during active service.  Specifically, he reports significant noise exposure in the form of large and small arms fire, helicopter noise, grenades, mortars, and rockets during service in the Republic of Vietnam.  He notes an instance where a grenade exploded approximately six feet from his position.  He reports that the explosion caused an immediate onset of hearing loss and that his symptoms have continued, and indeed have gotten progressively worse, since then.  

A review of the Veteran's DD Form 214 shows that his military occupational specialty (MOS) while in active service was that of a machine gunner.  Further, the Veteran had service in the Republic of Vietnam and, as noted above, he was awarded a Combat Action Ribbon.  Therefore, the Board concedes that the Veteran was exposed to acoustic trauma while in active service.  

Service treatment records (STRs) are silent for complaints of, or treatment for, hearing loss during the Veteran's active service.  However, a review of the STRs shows that the Veteran was not afforded an audiogram at the time of his February 1970 separation examination.  Thus, the Veteran's hearing acuity at the time of his separation from active service cannot be determined with any degree of certainty.  

Regardless, the Board notes that the Veteran is competent to report that he first experienced bilateral hearing loss during active service and that his symptoms have continued since his separation from active service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board finds the Veteran to be credible. 

At a September 2010 VA audiology evaluation, the Veteran reported the acoustic trauma described above.  He also reported post-service occupational noise exposure related to his civilian occupation as a heavy equipment operator and recreational noise exposure in the form of hunting, four-wheelers, tractors, home power tools, chainsaws, and gas powered lawn equipment.  The Veteran has a bilateral hearing loss disability that constitutes a disability for VA purposes under 38 C.F.R. § 3.385.  The examiner opined that an opinion regarding the etiology of the Veteran's bilateral hearing loss disability could not be provided without resorting to speculation.  In this regard, the examiner noted that there were no hearing records found at separation and that the Institute of Medicine (IOM) conducted a study in which it was found that in the absence of audiograms at entrance and separation it was impossible to determine with certainty how much of a specific individual's hearing loss was acquired during active service.  However, the examiner did note that the Veteran's current level of hearing loss appeared to be greater than what would be expected as a result of aging alone and that the current loss could be a result of aging, active service and post-service noise exposure, ototoxic medication, and other factors not identified.

The Board acknowledges that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  Further, in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered, and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

Here, the September 2010 VA examiner was unable to provide an opinion regarding the etiology of the Veteran's bilateral hearing loss disability without resorting to speculation and actually indicated that the Veteran's bilateral hearing loss disability may, in part, be a result of active service noise exposure.  Therefore, the opinion cannot be used as evidence against the claim to support a denial of entitlement to service connection.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify reduced hearing acuity, and his statements have been found credible. 

In sum, the Board concedes that the Veteran had noise exposure in active service.  The VA medical opinion of record is not competent evidence against the claim for service connection for bilateral hearing loss, as the examiner specifically noted an opinion could not be provided without resorting to speculation.  The Veteran has competently and credibly reported a decrease in hearing acuity during service (following noise exposure).  He has also credibly asserted a continuity of relevant symptomatology since service.  In addition, he has current diagnoses of hearing loss in both ears that constitutes a disability for VA purposes.  38 C.F.R. § 3.385 (2015).

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for bilateral hearing loss is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Tinnitus

As noted above, the Board concedes that the Veteran sustained acoustic trauma while in active service.  In September 2010, the Veteran was afforded a VA audiology evaluation.  At that time, he reported that he experienced bilateral tinnitus that had become noticeable in the past year.  The examiner diagnosed tinnitus.  The examiner opined that tinnitus was as likely as not a symptom associated with bilateral hearing loss disability.  In this regard, the examiner noted that tinnitus was a symptom often related to auditory dysfunction.  

Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems ("High frequency tinnitus usually accompanies [noise-induced] hearing loss").  See also The MERCK Manual, Section 7, Ch. 85, Inner Ear.  As decided above, the Veteran is service-connected for bilateral hearing loss disability consistent with acoustic trauma sustained while in active service.  Given the fact that the Veteran is service-connected for bilateral hearing loss disability, in conjunction with the provisions from The MERCK Manual and the Veteran's statements, the Board concludes that there is support for the finding that his tinnitus is related to his service-connected bilateral hearing loss disability.   

Therefore, the Board finds that the preponderance of the evidence is for the claim for service connection for tinnitus.  Entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

Regrettably, the Board finds that additional development is required before the claim of entitlement to an increased initial rating for PTSD is decided.  In an October 2015 statement, the Veteran's representative indicated that the Veteran has continued to receive treatment for his PTSD.  Further, the Veteran's representative indicated that the Veteran's PTSD may have increased in severity since his last VA examination.  Further review of the record shows that the most current treatment note of record is from March 2014 and that the most recent VA examination of the Veteran's PTSD occurred in September 2010.  

As the Veteran's representative has indicated that the Veteran has continued to seek treatment and that the September 2010 VA examination report may not accurately indicate the current level of severity of all impairment resulting from the Veteran's service-connected PTSD, the Board finds that the Veteran should be afforded a current VA examination to determine the current level of severity of all impairment resulting from his service-connected PTSD.  Additionally, current treatment record should be identified and obtained before a decision is made with regard to the remaining issue on appeal.  

The Board finds that the claim of entitlement to TDIU is inextricably intertwined with the pending appeal for an increased initial rating for PTSD.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a Veterans Claims Assistance Act of 2000 notice letter pertaining to the issue of entitlement to a TDIU.  

2.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

3.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected PTSD.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes, to include a Global Assessment of Functioning score and a detailed account of the Veteran's subjective complaints.

4.  Confirm that the VA examination report comports with this remand.  Undertake any other development found to be warranted.

5.  Then, readjudicate the claims of entitlement to an initial rating in excess of 50 percent for PTSD and entitlement to a TDIU.  If the decision is in anyway adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2014).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


